RESTRICTED STOCK AGREEMENT

 

AGREEMENT made as of the 12th day of August, 2014, by and between Mojo Organics,
Inc., a Delaware corporation (the “Company”), and Peter Spinner (the
“Executive”).

WHEREAS, on August 12, 2014, the Company’s Board of Directors (“Board”)
determined to issue to the Executive 1,500,000 shares of common stock of the
Company, $.001 par value (“Shares”); and

WHEREAS, potential investors in the Company have demanded that the initial
vesting period of the Shares.

IT IS AGREED:

1.                  Grant of Restricted Shares.

(i)                 The Company hereby issues to the Executive 1,500,000 Shares
on the terms and conditions set forth herein. All of the Shares shall be subject
to forfeiture during the period terminating August 12, 2019 (“Restriction
Period”). The Shares shall be represented by three stock certificates registered
in the name of the Executive, each of which shall represent 500,000 Shares. The
certificates (collectively, the “Restricted Share Certificates”) shall bear the
legends set forth in Sections 5(v) and 5(vi) of this Agreement. The Restricted
Share Certificates shall be deposited by the Executive with the Company,
together with stock powers endorsed in blank, which will permit transfer to the
Company of all or any portion of the Shares represented by such certificates
(the “Restricted Shares”) that shall be forfeited or shall not become vested in
accordance with the terms of this Agreement.

(ii)               After issuance, the Restricted Shares shall constitute issued
and outstanding shares of Common Stock for all corporate purposes unless and
until forfeited in accordance with the terms hereof. The Executive shall have
the right to vote such Restricted Shares, to receive and retain all cash
dividends as the Board may, in its sole discretion, pay on such Restricted
Shares, and to exercise all of the rights, powers and privileges of a holder of
Common Stock with respect to such Restricted Shares, except that (a) the
Executive shall not be entitled to delivery of the Restricted Share Certificates
until the Restricted Shares represented by the Restricted Share Certificates
vest in accordance with subparagraph (iii) below; and (b) other than cash
dividends as the Board, in its sole discretion, distributes, the Company will
retain custody of all distributions (“Retained Distributions”) made or declared
with respect to the Restricted Shares (and such Retained Distributions will be
subject to the same restrictions, terms and conditions as applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been distributed have
become vested.

(iii)             Assuming, Executive is still employed with the Company, (a) if
the Company’s average monthly revenues are at least $300,000 per month over a
six consecutive month period, or the Company has a market cap of at least
$21,600,000 for a 180 day period, 500,000 of the Restricted Shares and the
Retained Distributions with respect thereto shall become vested, (b) if the
Company’s average monthly revenues are at least $600,000 per month over a six
consecutive month period, or the Company has a market cap of at least
$43,200,000 for a 180 day period, an additional 500,000 of the Restricted Shares
and the Retained Distributions with respect thereto shall become vested and (c)
if the Company’s average monthly revenues are at least $900,000 per month over a
six consecutive month period, or the Company has a market cap of at least
$64,800,000 for a 180 day period, the final 500,000 of the Restricted Shares and
the Retained Distributions with respect thereto shall become vested. After the
date that any of the Restricted Shares become vested, upon the request of the
Executive, the Company shall promptly instruct its transfer agent to issue and
deliver to the Executive a new certificate for the Shares that have vested,
which certificate shall not bear the legend set forth in Section 5(vi). If, at
any time prior to the vesting of the Restricted Shares in accordance with this
Section 1(iii), the Executive’s employment with the Company is terminated, then
the Restricted Shares that have not then vested (and the Retained Distributions
with respect thereto) shall be forfeited to the Company and the Executive shall
not thereafter have any rights with respect to such Restricted Shares.
Notwithstanding the foregoing, if Executive’s employment with the Company is
terminated at any time other than by the Company for “Cause” or by the Executive
without “Good Reason” (each as defined in the Executive’s employment agreement
with the Company), then all of the Restricted Shares shall automatically vest.

(iv)             Nothing in this Agreement shall confer on the Executive any
right to continue in the employ of, or other relationship with, the Company (or
with any parent, subsidiary or affiliate of the Company) or limit in any way the
right of the Company (or of any parent, subsidiary or affiliate of the Company)
to terminate the Executive’s employment or other relationship with the Company
(or with any parent, subsidiary or affiliate of the Company) at any time, with
or without cause.

2.                  Withholding Tax. The Company shall have the right to
withhold from Executive that number of Shares having a Fair Market Value (as
defined below) equal to the minimum amount of any federal, state or local income
and/or payroll taxes required by law to be withheld and to take such other
action as the Board may deem advisable to enable the Company and Executive to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to the vesting of Shares. Solely for purposes of this
section, “Fair Market Value” means as of any given date: (i) if the Shares are
listed on a national securities exchange or The Nasdaq Stock Market, LLC
(“Nasdaq”), the last sale price of the Shares in the principal trading market
for the Shares on such date, as reported by the exchange or Nasdaq, as the case
may be; (ii) if the Shares are not listed on a national securities exchange or
Nasdaq, but are traded in the over-the-counter market, the closing bid price for
the Shares on such date, as reported by the OTC Bulletin Board or Pink Sheets,
LLC or similar publisher of such quotations; and (iii) if the fair market value
of the Shares cannot be determined pursuant to clause (i) or (ii) above, such
price as the Board shall determine, in good faith.

3.                  Nonassignability of Restricted Shares. The Restricted Shares
shall not be assignable or transferable until they have vested.

4.                  Company Representations. The Company hereby represents and
warrants to the Executive that:

(i)                 the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and

(ii)               the Shares, when issued and delivered by the Company to the
Executive in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.

5.                  Executive Representations. The Executive hereby represents
and warrants to the Company that:

(i)                 he is acquiring the Shares for his own account and not with
a view towards the distribution thereof;

(ii)               he understands that he must bear the economic risk of the
investment in the Shares, which cannot be sold by him unless they are registered
under the Securities Act of 1933, as amended (“Securities Act”), or an exemption
therefrom is available thereunder and that the Company is under no obligation to
register the Shares for sale under the Securities Act;

(iii)             in his position with the Company, he has had both the
opportunity to ask questions and receive answers from the officers and directors
of the Company and all persons acting on its behalf concerning the terms and
conditions of the offer made hereunder and to obtain any additional information
to the extent the Company possesses or may possess such information or can
acquire it without unreasonable effort or expense;

(iv)             he is aware that the Company shall place stop transfer orders
with its transfer agent against the transfer of the Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein; and

(v)               the certificates evidencing the Shares shall bear the
following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT.
THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION THEREFROM UNDER SAID ACT.”

 

(vi)             the certificates evidencing the Restricted Shares shall also
bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED PURSUANT TO A
RESTRICTED STOCK AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE COMPANY, AND MAY
NOT BE TRANSFERRED, PLEDGED OR DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS THEREOF.”

 

6.                  Restriction on Transfer of Shares. Anything in this
Agreement to the contrary notwithstanding, the Executive hereby agrees that he
shall not sell, transfer by any means or otherwise dispose of the Shares
acquired by him without registration under the Securities Act, or in the event
that they are not so registered, unless (i) an exemption from the Securities Act
registration requirements is available thereunder, and (ii) the Executive has
furnished the Company with notice of such proposed transfer and the Company’s
legal counsel, in its reasonable opinion, shall deem such proposed transfer to
be so exempt. Further, the Executive agrees that he shall abide by all of the
Company’s policies in effect at the time the Shares vest and thereafter,
including the Company’s Insider Trading Policy, with respect to the ownership
and trading of the Company’s securities.

7.                  Miscellaneous.

7.1              Notices. All notices, requests, deliveries, payments, demands
and other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the Company at its principal executive office and
to the Executive at his address set forth below, or to such other address as
either party shall have specified by notice in writing to the other. Notice
shall be deemed duly given hereunder when delivered or mailed as provided
herein.

7.2              Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.

7.3              Entire Agreement. This Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended except by writing executed by the Executive and the
Company. The Original Agreement is superseded in all respects by this Agreement,
and the Original Agreement is no longer of any effect.

7.4              Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.

7.5              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (without regard
to choice of law provisions).

7.6              Headings. The headings contained herein are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 



EXECUTIVE:   MOJO ORGANICS, INC         By: Peter Spinner   Name:     Title:    
  Address of Executive:    

 

 

 

 

